Citation Nr: 0218333	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  99-01 843A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left great toe 
condition.

2.  Entitlement to an increased rating for bilateral 
peripheral nodules and plural thickening, currently 
evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from June 1945 to July 
1946.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Chicago, 
Illinois, Department of Veterans Affairs (VA) Regional 
Office (RO).


REMAND

The record reflects that service connection for "asthma 
with obstructive lung disease reversible with medication" 
was denied in a February 1998 rating action.  Because the 
veteran did not file a notice of disagreement within one 
year of that notification, that determination is final.  
See 38 C.F.R. § 20.200.  In a September 2000 memorandum, 
the veteran's representative raised the issues of service 
connection for chronic obstructive pulmonary disease 
(COPD) and asthma as residuals of asbestos exposure.  The 
Board finds the issues of whether new and material 
evidence has been submitted to reopen the claims for 
service connection for COPD and asthma inextricably 
intertwined with the issue of an increased rating for 
bilateral peripheral nodules and pleural thickening as the 
adjudication of the new and material claims may affect the 
merits and outcome of an adjudication of the increased 
rating claim.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  Indeed, the crux of the veteran's appeal seems to 
be that he should be rated based upon the impairment 
caused by all of his respiratory disabilities.  

During the February 1997 general medical examination, the 
veteran indicated that he had arthroplasty on the left 
first metatarsophalangeal joint eight years ago at the 
North Chicago VA Medical Center.  Medical records 
associated with this procedure are not in the claims file.  

The veteran was afforded a VA examination in January 2001.  
Pulmonary function test (PFT) revealed a Forced Vital 
Capacity (FVC) of 45 percent of predicted.  The diagnoses 
were severe COPD on home oxygen and asbestos exposure in 
the past with some pleural thickening.  The examiner 
commented that the veteran's current symptoms were less 
than likely secondary to his previous asbestos exposure 
although pleural thickening was likely due to asbestos 
exposure.  Given the examiner's comment, the Board is 
unable to properly evaluate the veteran's service-
connected respiratory condition pursuant to Diagnostic 
Code 6833 on the basis of the examination report.  Most 
notably, the Board is unclear as to what portion of the 
veteran's PFT findings are attributable solely to his 
service-connected respiratory disability as opposed to the 
nonservice-connected COPD and asthma.  Thus, the PFT 
findings are insufficient for rating purposes.  

In addition, the Board notes that there was a substantial 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2002).  
The legislation has eliminated the well-grounded claim 
requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See generally 
VCAA.  A review of the record reveals that the RO provided 
notice to the veteran IN February 2002 concerning the VCAA 
with regard to other matters not currently on appeal 
(claims involving service connection and entitlement to 
compensation benefits under 38 U.S.C.A. § 1151), but has 
not provided equivalent notice with regard to the 
increased rating issues currently in appellate status 
before the Board.  Therefore, with regard to the current 
appellate issues, the veteran has never been notified of 
what evidence would be secured by VA and what evidence 
would be secured by the veteran as required by the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

In light of the above considerations, the Board concludes 
that this matter must be returned to the RO.  The Board 
can not adjudicate the intertwined issue de novo.  The 
lack of VCAA notice with respect to the appellate issues 
constitutes incomplete development.  For purposes of 
economy of adjudicative resources, the remaining matters 
discussed above should also be addressed on remand.  

Accordingly, this case is REMANDED for the following:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his left great 
toe condition since service and his 
service-connected respiratory condition 
since 1997.  After securing any 
necessary authorizations, the RO should 
request copies of all indicated records 
which have not been previously secured 
and associate them with the claims 
folder.  This should include records 
pertaining to the veteran from the 
North Chicago VAMC since 1989.  

2.  After completion of development #1, 
the RO should schedule the veteran for 
a VA respiratory examination to 
determine the current severity of his 
service-connected respiratory 
condition.  All necessary tests, 
including PFT study, should be 
performed.  The claims folder should be 
made available for the examiner to 
review.  

It is important that the PFT study 
include test results for both Forced 
Vital Capacity (FVC) and Diffusion 
Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method 
(DLCO (SB)).  

The examiner should indicate, if 
possible, what portion, expressed in 
terms of percentage, of the PFT results 
are attributable solely to the service-
connected bilateral peripheral nodules 
and pleural thickening.  The complete 
rationale for all opinions expressed 
must be provided.  

3.  After completion of development #1, 
the RO should schedule the veteran for 
a VA orthopedic examination to 
determine the nature and etiology of 
his left great toe disability.  All 
indicated tests, studies and x-rays 
should be performed.  After reviewing 
the claims file, including the service 
medical records, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the 
veteran's left great toe disability is 
related to service.  The complete 
rationale for any opinion expressed 
must be provided.  

4.  After the above development, the RO 
should review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examinations.  If the 
reports do not include sufficient data 
or adequate responses to the specific 
opinions requested, the reports must be 
returned to the examiners for 
corrective action.  38 C.F.R. § 4.2.  

The RO must also review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
adjudicate the inextricably intertwined 
issues of whether new and material 
evidence has been submitted to reopen 
the claims of service connection for 
COPD and asthma.  

With respect to any inextricably 
intertwined issue, the Board emphasizes 
that should the determination be 
adverse, the veteran and his 
representative must follow proper 
appellate procedures to place this 
issue on appeal and to secure review by 
the Board.

The RO should also readjudicate the 
issues of service connection for a left 
great toe disability and increased 
rating for bilateral peripheral nodules 
and pleural thickening.  

If any benefit sought remains denied, and that denial of 
the benefit is subject to an appeal, the veteran and his 
representative should be provided a statement of the case 
or supplemental statement of the case as appropriate, 
which reflects RO consideration of all additional 
evidence, and the opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
review.  The purpose of this REMAND is to obtain 
additional evidence and ensure that the veteran is 
afforded all due process of law.  The Board intimates no 
opinion, either factual or legal, as to the ultimate 
conclusion warranted in this case.  No action is required 
by the veteran until contacted by the RO.

The veteran has the right to submit additional evidence 
and argument on the matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	RICHARD B. FRANK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable 
to the United States Court of Appeals for Veterans Claims.  
This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits 
of your appeal.  38 C.F.R. § 20.1100(b) (2002).




